           Case 17-14291-elf                      Doc 262            Filed 10/04/18 Entered 10/04/18 21:28:41                          Desc Main
                                                                     Document     Page 1 of 6
 Fill in this information to identify the case:

 Debtor name         One State Street Associates, L.P.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         17-14291
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Penn Community Bank                                     check                           5870                                             $0.00




           3.2.     Citizens Bank                                           checking                        4132                                             $7.75



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $7.75
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 17-14291-elf                      Doc 262            Filed 10/04/18 Entered 10/04/18 21:28:41                   Desc Main
                                                                     Document     Page 2 of 6
 Debtor         One State Street Associates, L.P.                                             Case number (If known) 17-14291
                Name

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           2 conference tables; 8 conference chairs; 7
           desks; 6 chairs; kitchen table and 4 chairs; 8
           high back chairs and 4 sitting chairs; 12
           lamps; 3 decorative tables; 12 filing cabinets                                   $0.00                                           $5,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           6 computer stations with printers; servier; 2
           copiers                                                                          $0.00                                           $2,500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $7,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 17-14291-elf                      Doc 262            Filed 10/04/18 Entered 10/04/18 21:28:41                   Desc Main
                                                                     Document     Page 3 of 6
 Debtor         One State Street Associates, L.P.                                             Case number (If known) 17-14291
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. real property and
                     improvements
                     located at
                     1 South State Street
                     Newtown, PA 18940
                     Parcel No.
                     28-002-053-001
                     (value based upon
                     Debtor's goof faith
                     estimate)                            Fee simple                        $0.00                                       $1,500,000.00


           55.2.     real property and
                     improvements
                     located at
                     110 N. State Street
                     Newtown, PA 18940
                     Tax parcel number
                     28-002-033
                     (value based upon
                     Debtor's goof faith
                     estimate)                            Fee simple                        $0.00                                       $1,000,000.00


           55.3.     real property and
                     improvements
                     located at
                     4 East Washington
                     Avenue
                     Newtown, PA 18940
                     Tax Parcel No.
                     28-002-053
                     (value based on
                     Debtor's good faith
                     estimate)                            Fee simple                        $0.00                                         $500,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 17-14291-elf                     Doc 262            Filed 10/04/18 Entered 10/04/18 21:28:41                        Desc Main
                                                                     Document     Page 4 of 6
 Debtor         One State Street Associates, L.P.                                              Case number (If known) 17-14291
                Name


 56.        Total of Part 9.                                                                                                             $3,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            loan receivable from Steeple Run,                                  22,207.65 -                                  0.00 =
            L.P.                                                       Total face amount     doubtful or uncollectible amount                  $22,207.65


            loan receivable from Americorp                                   480,660.53 -                                   0.00 =
            Construction, LP                                           Total face amount     doubtful or uncollectible amount                 $480,660.53


            loan receivable from Fidelity                                       7,613.00 -                                  0.00 =
            Properties, Inc.                                           Total face amount     doubtful or uncollectible amount                    $7,613.00


            loan receivable from Americorp                                      8,351.21 -                                  0.00 =
            Mortgage                                                   Total face amount     doubtful or uncollectible amount                    $8,351.21


                                                                               59,703.00 -                                  0.00 =
            loan receivable from Amcorp CE Inc.                        Total face amount     doubtful or uncollectible amount                  $59,703.00


            loan receivable from Americorp                                     19,863.00 -                                  0.00 =
            Construction, Inc.                                         Total face amount     doubtful or uncollectible amount                  $19,863.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 17-14291-elf                      Doc 262            Filed 10/04/18 Entered 10/04/18 21:28:41                  Desc Main
                                                                     Document     Page 5 of 6
 Debtor         One State Street Associates, L.P.                                            Case number (If known) 17-14291
                Name

           possible claim against Prudential Savings Bank arising
           from misconduct in its capacity as lender to Debtor and
           certain affiliate parties                                                                                                     Unknown
           Nature of claim           lender liability
           Amount requested                             $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                       $598,398.39
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 17-14291-elf                         Doc 262              Filed 10/04/18 Entered 10/04/18 21:28:41                                        Desc Main
                                                                           Document     Page 6 of 6
 Debtor          One State Street Associates, L.P.                                                                   Case number (If known) 17-14291
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $7.75

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $7,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $3,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $598,398.39

 91. Total. Add lines 80 through 90 for each column                                                            $605,906.14           + 91b.            $3,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $3,605,906.14




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
